       Case 7:08-cv-00302 Document 145 Filed on 06/02/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA           §
                                    §
                    Plaintiff,      §
                                    §
 v.                                 §                     CASE NO.      7:08-CV-302
                                    §
 0.094 ACRES OF LAND, MORE OR LESS, §
 SITUATED IN HIDALGO COUNTY,        §
 TEXAS; AND EDIBERTO B. REYNA, JR., §
 ET AL.                             §
                                    §
                   Defendant.       §


        STATUS BRIEF IN RESPONSE TO THE COURT’S MAY 24, 2021 ORDER

        The Plaintiff, United States of America, files this Status Brief in response to the Court’s

May 24, 2021 Order (Dkt. 144) to inform the Court of the disposition of TLF National Lien Trust

2017-1’s interest in Tract RGV-MCS-1108-3.

                                             Exhibits

 No.     Description
   1     Tax Lien Contract, dated February 26, 2016
   2     Certified Statement of Transfer of Lien, dated February 26, 2016
   3     Assignment of Tax Lien Documents, dated March 7, 2018
   4     Cover Letter of Notice Packet, dated May 13, 2020
   5     Release of Lien, dated May 20, 2019
   6     Waiver of Service, dated June 1, 2021
   7     Disclaimer, dated June 1, 2021




                                            Page 1 of 4
      Case 7:08-cv-00302 Document 145 Filed on 06/02/21 in TXSD Page 2 of 4




                               Status of TLF National Tax Lien Trust 2017-1

        1.       On May 13, 2020, the United States filed an Amended Complaint in Condemnation

(Dkt. 121) and Amended Declaration of Taking (Dkt. 121) to, among other things, acquire

additional tracts of land: Tracts RGV-MCS-1107, RGV-MCS-1108, RGV-MCS-1108-2, and

RGV-MCS-1108-3.

        2.       In Schedule GG of the Amended Complaint (Dkt. 121-1 at 78) and Amended

Declaration of Taking (Dkt. 122 at 78), an entity called “TLF National Tax Lien Trust 2017-1”

(“TLF Trust”) is listed as an interested party as to Tract RGV-MCS-1108-3.

        3.       The United States identified TLF Lien as a potentially interested party by virtue of

the following. In February 2016, landowner Pamela Rivas (Rivas) executed an agreement,

whereby Rivas authorized PFS Tax Lien Trust 2014-1 (“PFS Trust”) to pay her outstanding

property taxes, and Rivas agreed to pay PFS Trust the sum of $5,803.34. (Ex. 1.) As a result, the

Hidalgo County Tax Assessor-Collector transferred its tax lien to PFS Lien. (Ex. 2.) In May 2018,

PFS Trust transferred its lien to TLF Trust. (Ex. 3.) 1 The larger parcel of Tract RGV-MCS-1108-

3 (i.e., Lot 101, City of Los Ebanos, Texas) appears to be the subject of the TLF Trust lien.

Compare Dkt. 122-1 at 60 (Legal Description of Tract RGV-MCS-1108-3) to Ex. 1 at 4.

        4.       On May 13, 2020, the United States sent TLF Trust a notice packet with attached

Notice of Condemnation and Waiver of Service, which were marked received on May 22, 2020.

(Ex. 4.) The United States did not receive a Waiver of Service back from TLF Trust.

        5.       The United States has now confirmed that it inadvertently included TLF Trust as

an interested party in this case in the May 2020 amended pleadings. On May 22, 2019, TLF Trust

recorded a Release of Lien to announce that it had released Rivas’s property from the lien. (Ex. 5.)


1
  Gov’t Exhibit 3 is 140 pages long and references over 650 different properties; accordingly, the United States only
attaches the pages that reference Rivas’ property.

                                                    Page 2 of 4
     Case 7:08-cv-00302 Document 145 Filed on 06/02/21 in TXSD Page 3 of 4




Additionally, on May 25, 2021, the undersigned counsel conferred with Rivas’ counsel, and he

also confirmed his understanding that the lien was paid off and TLF Trust released its lien against

Rivas’ property.

       6.      From May 21, 2021 to June 1, 2021, the United States was in communication with

representatives for TLF Trust; in fact, it was TLF Trust who shared with the undersigned a copy

of the Release of Lien. (Ex. 5.) On June 1, 2021, the United States received a waiver of service

(Ex. 6) and disclaimer (Ex. 7) executed by Michael Murphy, Vice President for Prophet Capital

Asset Management, LP, which manages the TLF Trust portfolio.

       7.      Since the abovementioned lien has been satisfied and TLF Trust provided an

executed waiver of service and disclaimer, their participation in this case is no longer required or

necessary.


                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas

                                                 By: s/ Alexander N. DerGarabedian
                                                     ALEXANDER N. DERGARABEDIAN
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3381593
                                                     New York Bar No. 5103577
                                                     1701 W. Bus. Highway 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-9380
                                                     Facsimile: (956) 618-8016
                                                     E-mail: alexander.dergarabedian@usdoj.gov
                                                     Lead Attorney for Plaintiff


                                                     s/ Christopher D. Pineda
                                                     CHRISTOPHER D. PINEDA
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 1055715

                                            Page 3 of 4
     Case 7:08-cv-00302 Document 145 Filed on 06/02/21 in TXSD Page 4 of 4




                                                    Texas Bar No. 24070420
                                                    600 E. Harrison, Suite 201
                                                    Brownsville, Texas 78520
                                                    Telephone: (956) 548-2554
                                                    Facsimile: (956) 548-2775
                                                    Email: Christopher.Pineda@usdoj.gov
                                                    Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on June 2, 2021 a copy of the foregoing was served upon attorneys

for Defendants in accordance with the Federal Rules of Civil Procedure.



                                             By:    s/ Alexander N. DerGarabedian
                                                    ALEXANDER N. DERGARABEDIAN
                                                    Assistant United States Attorney




                                           Page 4 of 4
